           Case 7:20-cv-00840-KMK Document 9 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GUNN,

                                   Plaintiff,
                                                                    20-CV-00840 (KMK)
                           v.
                                                                          ORDER
 AYALA,

                                   Defendant.
KENNETH M. KARAS, United States District Judge:

         Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging battery and assault by a correction officer named

“Ayala.” (Dkt. No. 2.) By order dated February 5, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. On November 6, 2020, the U.S.

Marshals Service attempted service of the Summons and Complaint to Ayala at the Green Haven

Correctional Facility in Stormville, New York. Service was not executed because according to

the U.S. Marshals Service, Ayala no longer works at Green Haven Correctional Facility. As

such, this Court orders that the Department of Corrections and Community Supervision through

the Office of the Attorney General file a letter on the docket by December 18, 2020 with an

updated address and full name for correction officer Ayala so that service may be completed

pursuant to its obligations under Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997). The Clerk

of Court is respectfully requested to mail a copy of this order to the New York State Office of the

Attorney General, 28 Liberty Street, New York, NY 10005.

         SO ORDERED.

Dated:     December 4, 2020
           White Plains, New York

                                                              KENNETH M. KARAS
                                                             United States District Judge
